                                                                                                5/13/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
LARRY ANDERSON,                                                         :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-1006 (JMF) (JLC)
                                                                        :
GM MOTORS & SHAREHOLDERS, et al.,                                       :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         Plaintiff has filed several letters pertaining to the settlement proceedings in

this case. 1 Judge Furman has temporarily placed them under restricted viewing

access, and has directed the parties to raise with me whether and to what extent

the letters should be publicly filed. Having reviewed these letters, I have

determined that they should not be publicly filed and should remain under

restricted viewing access as they pertain to confidential settlement negotiations

between the parties. It is well-settled that the confidentiality of settlement

negotiations outweighs the presumption of public access in most cases, and that is

true here. See, e.g., Sec. & Exch. Comm’n v. Telegram Grp. Inc., No. 19-CV-9439

(PKC), 2020 WL 3264264, at *5 (S.D.N.Y. June 17, 2020) (“protecting the

confidentiality of the settlement negotiation process represents a significant




1   These letters can be found at Docket Nos. 43, 45, 49-1, and 49-2.

                                                         1
countervailing factor that can outweigh the presumption of public access and

warrant the sealing of settlement negotiations materials”). 2

      Plaintiff has now been warned several times by Judge Furman not to file

confidential settlement-related information without permission. I remind Plaintiff

once again that he may not file on the public docket any letters or other documents

that contain settlement-related information without permission from the Court.

      New GM is directed to serve a copy of this Order on Plaintiff and file proof of

such service on the docket.

      SO ORDERED.

Dated: May 13, 2021
       New York, New York




2 New GM has emailed the Court a letter dated May 13, 2021 raising the issues
addressed in this Order. However, any such correspondence should be filed rather
than emailed to the Court for the record to be complete. If New GM wishes to
redact some aspects of its correspondence, it may do so by complying with the
Court’s Individual Rules as they pertain to redacted filings and then email an
unredacted version to the Court. As to the May 13 letter, the Court does not believe
any settlement-related information is included therein. It therefore sees no reason
why the letter should not be docketed, as it is not a “confidential settlement
communication” as it has been denominated. The Court therefore directs new GM
to file its May 13 letter.

                                          2
